Citation Nr: 1615653	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for patellofemoral syndrome with degenerative changes of the left knee, claimed as left knee strain.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1990, and from April 1991 to March 1994.  Thereafter, the Veteran had Reserve service from March 1994 to April 2008, with a period of Active Duty for Training (ACDUTRA) from March 2005 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for a left knee strain.

This matter was previously remanded by the Board in April 2011 for further development and examination.

The Veteran requested a hearing before the Board in the February 2010 VA Form 9, however, that same month, he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects the Veteran suffered left knee injuries during both his active duty service and in a period of ACDUTRA.  Specifically, the Veteran's left knee injuries occurred in March 1987 and in March 2005.  The record includes VA examinations performed in November 2008 and May 2014 with a supplemental opinion obtained in June 2009.  However, these examinations address only the active duty injury in 1987 and not the ACDUTRA injury in March 2005.  

The Board notes that the April 2011 Board remand instructed the RO to obtain an additional examination and medical opinion regarding a possible causal connection between the Veteran's left knee strain and his service, including periods of active duty, ACDUTRA or INACDUTRA.  However, as previously indicated, the May 2014 updated examination did not specifically address the left knee injury that occurred in ACDUTRA.  As such, another examination and medical opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination by a suitably qualified examiner.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's patellofemoral syndrome with degenerative changes of the left knee had its onset in or is otherwise etiologically related to the Veteran's period of ACDUTRA.  Specific reference should be made, but not limited, to the injury documented in March 2005.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




